

Exhibit 10.32




CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement (this "Agreement") is entered into as of March
1, 2016 by and between FIRST NORTHERN BANK OF DIXON, a California banking
corporation (the "Bank"), and Jeff Adamski (the "Executive").


RECITAL:


The parties desire to set forth the terms of Executive's additional compensation
in the event of the Executive's termination due to a Change of Control of the
Bank.


NOW, THEREFORE, the parties hereto agree as follows:




1.
Change of Control. Change of Control means the occurrence of any of the
following events with respect to the Bank or its parent holding Company, FIRST
NORTHERN COMMUNITY BANCORP ("Bancorp")



a.
Merger. A merger into or consolidation with another corporation, or merger of
another corporation into Bank of Bancorp, and as a result less than 50% of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Bank or Bancorp
immediately before the merger or consolidation;




b.
Acquisition of Significant Share Ownership.  One person, or more than one person
acting as a group, acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock possessing thirty percent (30%) or more of the total voting
power of the stock of Bank or Bancorp (this constitutes acquisition of
"Effective Control"). No Change of Control shall occur if additional voting
shares are acquired by a person or persons who possessed Effective Control prior
to acquiring additional shares. This subpart (b) shall not apply to beneficial
ownership of voting shares held in a fiduciary capacity by an entity of which
Bank or Bancorp directly or indirectly beneficially owns fifty percent (50%) or
more of the outstanding voting securities, or voting shares held by an employee
benefit plan maintained for the benefit of the Bank's employees.




c.
Change in Board Composition.  A majority of the members of the Board of
Directors of Bank or Bancorp is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors of Bank or Bancorp before the date of the appointment or
election. This subparagraph shall only apply with respect to Bancorp if no other
corporation is a majority shareholder of Bancorp.






d.
Bancorp.  A Change of Control shall only occur with respect to Bancorp if
Bancorp (i) is a majority shareholder of the Bank; (ii) is a majority
shareholder of any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in the Bank; or (iii) is otherwise a "Relevant Corporation" as that term
is used and defined in Internal Revenue Code ("Code") Section 409A ("Section
409A"). For purposes of this section, majority shareholder means a shareholder
owning more than 50% of the total fair market value and total voting power of
the Bank, Bancorp, or a corporation in the chain referenced

above. No Change of Control shall occur unless the event constitutes a "Change
of Ownership of a Corporation" or a "Change in the Effective Control of a
Corporation" as defined under Section 409A.

--------------------------------------------------------------------------------



2.
Resignation due to Change of Control. The Executive shall be entitled to the
benefits provided in Section 3 of this Agreement if the Executive resigns within
six (6) months following a Change in Control in response to one or more of the
following events, occurring after the Change in Control; (i) a material
diminution in the Executive's base compensation;  (ii) a material diminution in
the Executive's authority, duties, or responsibilities;  (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or employee instead of reporting
directly to the Board;

(iv) a material diminution in the budget over which the Executive retains
authority; or (v) a material change in geographic location at which the
Executive must perform services. In the event of Executive's resignation,
Executive's employment will be deemed to have been involuntarily terminated
under Section 3 of this Agreement only if Executive delivers written notice of
one or more conditions described above to the employer at least thirty (30) days
prior to resignation and the employer does not remedy the conditions within
thirty (30) days after notice is received.




3.
Involuntary Termination.



a.
Compensation.  If within six (6) months following Bank's formal approval of a
Change of Control that then occurs, Executive's employment is terminated without
cause (i.e., termination for cause includes poor performance,  insubordination,
felony conviction, breach of ethics or morals adversely affecting the
Executive's performance at Bank), or if  Executive resigns pursuant to Section 2
of this Agreement, Executive shall receive:



i.
200% of the sum of (i) Executive's annual base salary as in effect on the date
of the Change of Control and (ii) the average of the annual bonuses awarded to
Executive by the Bank for the most recent three (3) consecutive years prior to
the date of the Change of Control,



ii.
Any incentive compensation earned but not yet paid,



iii.
Any expenses reimbursable under the Bank's policies and incurred but not yet
reimbursed, and



iv.
Outplacement may be considered.




b.
Terms of Payment. The payment to which Executive is entitled pursuant to this
Section 3 shall be paid in a single installment within the earlier of (i)
forty-five (45) days of termination or (ii) two and one-half (2 ½) months after
the end of the Executive's taxable year in which the termination occurred, with
no percent value or other discount.




c.
Insurance. Upon Termination of Employment within six (6) months following a
Change of Control, Executive (and, where applicable, Executive's dependents)
shall be entitled to continuation coverage (as California's Cal-COBRA
provisions) under the group insurance plans maintained by the Bank, including
life, disability and health insurance programs, for up to twenty-four (24)
months, subject to the terms, condition s and limitations set forth in such
plans. For a period up to the first twelve (12) months of continuation coverage,
the Bank shall pay the same portion of group insurance premiums for the
Executive's continued

overage as is paid for other executives who are current employees. If the
Executive becomes eligible for comparable group insurance coverage in connection
with new employment, the Bank shall no longer be responsible for the cost of
continuation coverage. Beginning with the thirteenth (13) month of continuation
coverage, coverage may be continued at the Executive's own expense.


d.  Delayed Payments to Specified Employees. If Executive is a Specified
Employee as of the date the Executive ceases to be employed by Bank and
separates from service with the Bank (the "Termination of Employment"), benefit
payments under this subsection shall be delayed

--------------------------------------------------------------------------------



and shall not begin prior to the date that is six (6) months after the
Termination of Employment (or, if earlier than the end of the six-month period,
the date of death of the Executive). Payments to which the Executive would
otherwise be entitled during the first six (6) months following the Termination
of Employment, but for this provision, shall be accumulated and paid on the
first day of the seventh month following the Termination of Employment.
If Executive is a Key Employee of the Bank or any entity that is aggregated with
the Bank under Code Section 414(b) or (c) as of December 31st of any year ) (the
"Determination Date"), and the Bank of any entity that is aggregated with the
Bank under Code section 414(b) or (c) has stock that is publicly traded on an
established securities market or otherwise, the Executive shall be treated as a
Specified Employee during the 12- month period beginning on the April 1st
following the Determination Date. An Executive is
a Key Employee as of a Determination Date if the Executive meets the
requirements of Code section 416(i)(l )(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5) at
any time during the twelve (12) months preceding the Determination Date.


e.
Except as provided in this Section 3 or required by law, all of Executive's
employee benefits and compensation shall cease on the last day on which he
performs services as an employee of the Bank.



f.
Executive shall not be required to mitigate the amount of any payment or benefit
contemplated by this Section 3 (whether by seeking new employment or otherwise)
and no such payment or benefit shall be reduced by earnings that Executive may
receive from any other source.



g.
If employment is terminated due to a Change in Control of the Bank the Executive
shall receive whatever rights may be specified pursuant to the Frist Northern
Bank of Dixon Supplemental Employee Retirement Plan.





4.
Employment Taxes. All payments made pursuant to this Agreement shall be subject
to withholding of applicable taxes.





5.
Advice of Counsel. Before signing this Agreement, Executive either (i) consulted
with and obtained advice from Executive's independent legal counsel in respect
to the legal nature and operation of this Agreement, including its impact on
executive's rights, privileges and obligations; or (ii) freely and voluntarily
decided not to have the benefit of such consultation and advice with legal
counsel.





6.
Term of Agreement. The Bank agrees to continue, and Executive agrees this
Agreement will remain in effect, from March 1, 2016 (the "Commencement Date"),
until the earliest of (i) December 31, 2016 or (ii) the date on which
Executive's Termination of Employment, as applicable, provided that the terms
and conditions of this Agreement shall automatically extend for consecutive one
(1) year  periods, on and after December 31, 2016 unless either Executive or the
Bank notifies the other in writing at least sixty (60) days before the end of
the then current term that, for any reason, the Executive or the Bank has
elected not to extend the term.





7.
Entire Agreement. This Agreement supersedes and replaces (rather than
supplements) all pervious oral or written agreements, memoranda, correspondence
or other communications between the parties hereto to the extent they deal with
Change of Control compensation described in the Agreement.





8.
FDIC. In addition, the payment of any and all Executive Benefits under this Plan
shall be subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any regulations promulgated

--------------------------------------------------------------------------------

 






thereunder, and any Executive Benefits and rights under the Plan shall be
forfeited to the extent barred or prohibited by an action or order issued by the
California Department of Financial Institutions, the FDIC, or any government
agency which has jurisdiction over the Bank.




9.
Law Governing Agreement.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California for contracts to be
performed entirely within this state.





10.
No Employment Agreement.  Nothing in this Agreement creates an employment
contract or otherwise changes the at-will employment relationship between the
Bank and the Executive.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day herein first above written.














FIRST NORTHERN BANK OF DIXON
/s/ Louise A. Walker
President & Chief Executive Officer




EXECUTIVE
/s/ Jeff Adamski
Executive Vice President, Senior Loan Officer
